I N     T H E          C O U R T O F A P P E A L S
                                                                     A T      K N O X V I L L E
                                                                                                                                             FILED
                                                                                                                                                June 25, 1998

                                                                                                                                             Cecil Crowson, Jr.
                                                                                                                                             Appellate C ourt Clerk
M I C K E Y       A T K I N S ,                                                      )                 C O C K E J U V E N I L E
                                                                                     )                 C . A . N O . 0 3 A 0 1 - 9 7 0 8 - J V - 0 0 3 3 7
                                                                                     )
                P e t i t i o n e r - A p p e l l a n t                              )
                                                                                     )
v s .                                                                                )
                                                                                     )                 H O N . C .              P H I L L I P         O W E N S
                                                                                     )                 J U D G E
                                                                                     )
T A M M Y S U E G R O O M S a n d                                                    )
J E F F R E Y C H A R L E S G R O O M S ,                                            )
                                                                                     )
                R e s p o n d e n t s - A p p e l l e e s                            )                 A F F I R M E D            A N D      R E M A N D E D




R E B E C C A       D .    S L O N E ,    S l o n e         &    S l o n e ,                    D a n d r i d g e ,               f o r      A p p e l l a n t .


W I L L I A M       M .    L E I B R O C K ,        N e w p o r t ,                  f o r         A p p e l l e e s .


J O H N     K N O X W A L K U P ,                 A t t o r n e y                    G e n e r a l    a n d R e p o r t e r ,   a n d S U E                                         A .
S H E L D O N , A s s i s t a n t                  A t t o r n e y                    G e n e r a l , f o r I n t e r v e n o r , S T A T E                                         O F
T E N N E S S E E .




                                                                 O         P         I      N      I     O      N

                                                                                                                                                  M c M u r r a y ,         J .



            T h e     p l a i n t i f f     i n      t h i s         a c t i o n                 s o u g h t         a         d e c r e e      o f     p a t e r n i t y         a n d

t o     l e g i t i m a t e       a   c h i l d ,         J e f f r e y                  C h a s e           G r o o m s ,         o f    w h o m       h e       c l a i m e d     t o

b e     t h e       b i o l o g i c a l     f a t h e r .                      A t         t h e        t i m e          o f       J e f f r e y ' s          b i r t h ,         t h e

a p p e l l e e , T a m m y G r o o m s , ( t h e m o t h e r ) w a s l e g a l l y m a r r i e d t o a p p e l l e e ,
J e f f r e y            C h a r l e s               G r o o m s .                        T h e         t r i a l            c o u r t d i s m i s s e d A t k i n s '                                          p e t i t i o n

u n d e r         t h e         r e s           j u d i c a t a                     d o c t r i n e ,                   f i n d i n g                 t h a t             t h e       p r e v i o u s               d e c r e e

o f      d i v o r c e                b e t w e e n               t h e             a p p e l l e e s                     h a d         c o n c l u s i v e l y                       d e t e r m i n e d                  t h a t

t h e     a p p e l l e e s                     w e r e          t h e         l e g a l                p a r e n t s                 o f     t h e         c h i l d .                T h e          t r i a l         c o u r t

a l s o          f o u n d                t h a t             A t k i n s                 h a d             n o       s t a n d i n g                  t o              f i l e       a         p a t e r n i t y                o r

l e g i t i m a t i o n                     p e t i t i o n .



             A       r e c e n t                 S u p r e m e                     C o u r t                c a s e ,             E v a n s           v .           S t e e l m a n ,                   N o .       0 1 S 0 1 -

9 7 0 1 - J V - 0 0 0 1 9 ,                       2 3          T A M         1 4 - 4             ( M a r c h            3 0 ,           1 9 9 8 ) ,               i s      d i s p o s i t i v e                  o f      t h i s

a p p e a l .                  I n         E v a n s ,                t h e           c o u r t                h e l d            t h a t           " t h e              p h r a s e            ' n o t          b o r n         i n

l a w f u l         w e d l o c k , '                     a s         u s e d              i n         T e n n .            C o d e          A n n .          §         3 6 - 2 - 2 0 2 ( a ) ,                   a p p l i e s

o n l y      t o          a         c h i l d           b o r n              t o          a n          u n m a r r i e d                    w o m a n . "                   I d .         a t         p . 3 .           T h u s ,

t h e      c o u r t            f o u n d               t h a t          a          p u t a t i v e                   f a t h e r             h a s          n o          s t a n d i n g               t o       l e g i t i -

m a t e      a      c h i l d               b o r n             t o      a          m a r r i e d                   w o m a n .               I d .



             T h e             E v a n s                c o u r t                  d i d              n o t          d i r e c t l y                  a d d r e s s                  t h e            i s s u e          o f       a

p u t a t i v e                f a t h e r ' s                  s t a n d i n g                       t o         f i l e         a         p a t e r n i t y                   a c t i o n .                   H o w e v e r ,

T . C . A .          §          3 6 - 2 - 1 0 3 ( a ) ( 1 )                                 s t a t e s                t h a t              " [ a ]           p e t i t i o n                   t o       e s t a b l i s h

p a t e r n i t y                   o f     a       c h i l d            . . .              m a y           b e       f i l e d             . . .       b y             a n y       p e r s o n . "                 T . C . A .

§       3 6 - 2 - 1 0 1 ( 1 )                       d e f i n e s                    " c h i l d "                    a s         " a          c h i l d                 b o r n          o u t          o f        l a w f u l

w e d l o c k . "                         U n d e r             E v a n s ,                     w e         c o n s t r u e                  " c h i l d                 b o r n           o u t         o f        l a w f u l

w e d l o c k "               t o         m e a n         a      c h i l d                 b o r n            t o      a n        u n m a r r i e d                     w o m a n .              T h u s ,          A t k i n s

h a s      n o      s t a n d i n g                     t o       f i l e             a          p a t e r n i t y                    a c t i o n            b e c a u s e                M s .         G r o o m s            w a s

m a r r i e d            a t          t h e         t i m e            o f          t h e             c h i l d ' s            b i r t h .




                                                                                                                      2
            A t k i n s         a r g u e s            t h a t       a n         i n t e r p r e t a t i o n             o f         t h e          l e g i t i m a t i o n             a n d

p a t e r n i t y          s t a t u t e s                   w h i c h           d i s a l l o w s         h i m         t o           f i l e              h i s       p e t i t i o n s

v i o l a t e s       h i s         d u e      p r o c e s s             a n d      e q u a l      p r o t e c t i o n               r i g h t s            u n d e r         t h e   U . S .

a n d     T e n n e s s e e               C o n s t i t u t i o n s .                     T h e      E v a n s       c o u r t              r e j e c t e d             i d e n t i c a l

c o n t e n t i o n s           b y         t h e      p e t i t i o n e r s .                    E v a n s ,      s u p r a ,              a t       p p .         7 - 9 .



            W e     f i n d         i t       u n n e c e s s a r y                 t o    a d d r e s s         t h e         i s s u e            o f      r e s      j u d i c a t a .



            W e      a f f i r m              t h e          t r i a l           c o u r t ' s        j u d g m e n t                o n          t h e       g r o u n d s           t h a t

A t k i n s       h a d       n o      s t a n d i n g             t o       f i l e       e i t h e r      a      p a t e r n i t y                  o r      l e g i t i m a t i o n

p e t i t i o n ,         u n d e r          t h e      S u p r e m e             C o u r t ' s       r u l i n g        i n         E v a n s .              T h e     p e t i t i o n s

a r e    d i s m i s s e d            a n d          t h e      c a s e          r e m a n d e d .         C o s t s           o n         a p p e a l          a r e     a s s e s s e d

t o     a p p e l l a n t .



                                                                                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                                   D o n T . M c M u r r a y , J u d g e

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                                             3
                                                     I N     T H E         C O U R T O F A P P E A L S
                                                                     A T      K N O X V I L L E




M I C K E Y       A T K I N S ,                                                  )               C O C K E J U V E N I L E
                                                                                 )               C . A . N O . 0 3 A 0 1 - 9 7 0 8 - J V - 0 0 3 3 7
                                                                                 )
              P e t i t i o n e r - A p p e l l a n t                            )
                                                                                 )
v s .                                                                            )
                                                                                 )               H O N . C .             P H I L L I P         O W E N S
                                                                                 )               J U D G E
                                                                                 )
T A M M Y S U E G R O O M S a n d                                                )
J E F F R E Y C H A R L E S G R O O M S ,                                        )
                                                                                 )
              R e s p o n d e n t s - A p p e l l e e s                          )               A F F I R M E D           A N D     R E M A N D E D



                                                                             J U D G M E N T


            T h i s      a p p e a l       c a m e         o n       t o         b e         h e a r d         u p o n       t h e       r e c o r d       f r o m     t h e

J u v e n i l e       C o u r t      o f      C o c k e          C o u n t y ,               b r i e f s        a n d       a r g u m e n t          o f    c o u n s e l .

U p o n    c o n s i d e r a t i o n          t h e r e o f ,          t h i s          C o u r t        i s      o f     o p i n i o n        t h a t     t h e r e   w a s

n o     r e v e r s i b l e       e r r o r     i n        t h e      t r i a l              c o u r t .

            W e    a f f i r m     t h e      j u d g m e n t              o f       t h e      t r i a l        c o u r t .           T h e     p e t i t i o n s     a r e

d i s m i s s e d       a n d     t h e    c a s e         r e m a n d e d .                   C o s t s        o n      a p p e a l       a r e     a s s e s s e d     t o

a p p e l l a n t .



                                                                                                 P E R      C U R I A M